DETAILED ACTION
This action is in response to Applicant’s submission dated January 21, 2021; in which Applicant amended claims 66, 68, and 80, added new claims 81-82, elected the invention of Group IV without traverse and provided species BI86221 or BI8626 for a protein degradation inhibitor and species LY411411575 for a Notch signaling inhibitor, for search purposes only.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The references contained in the IDS dated January 21, 2021; August 31, 2020; and September 5, 2019 are made of record.


Election/Restriction
The requirement is still deemed proper and is therefore made FINAL.
Claims 66, 68, and 77-82 are examined.  Claims 1, 4-7, 10-12, 24, 38, 42, 45-46, and 49, the remaining subject matter being drawn to the non-elected invention are withdrawn per 37 CFR 1.142(b).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 66, 68, and 77-82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edge, et al, WO 2015/168149, which teaches a method of treating a subject having hearing or balance loss (methods for treating sensorineural hearing loss associated with loss of auditory hair cells in a subject, page 1, line 26), the method comprising administering to the subject in need thereof a pharmaceutical composition comprising one or more of the following: a Notch signaling activator set forth in Table E or Table J, and a protein degradation inhibitor set forth in Table G.  Regarding claim 68, the reference discloses the method of claim 66, wherein the two agents are administered systemically or to the ear of the subject (administering to the subject, to .


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932